Citation Nr: 0924550	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  03-05 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to special monthly compensation (SMC) at a level 
higher than that provided by 38 U.S.C.A. § 1114(l) for 
anatomical loss of both feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to September 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama.

In October 2004, the Board remanded the case for further 
development.  In that remand, the Board also re-phrased the 
issue, as noted on the title page of this remand, to reflect 
more accurately the Veteran's contentions and the procedural 
posture of this case.

In September 2007, the Board remanded the case again, as the 
case had not been developed as instructed in the October 2004 
remand.  Notably, the Veteran must be issued sufficient VCAA 
notice advising him of the requirements necessary to receive 
the benefits he is requesting, which has not yet been 
completed.

Additionally, the Board's September 2007 remand noted that 
the Veteran wishes to file a service connection claim for a 
back disability, claimed as secondary to his service-
connected anatomical loss of both feet.  The Board cited a 
March 2002 statement by private physician Dr. "G." which 
suggests a relationship between the Veteran's loss of use of 
both feet and his current back disability.  

In its September 2007 remand, the Board referred the matter 
of secondary service connection for a back disability to the 
RO for any appropriate development, which appears has not 
been accomplished.  The Board again refers the Veteran's 
claim of secondary service connection for a back disability 
to the RO to be appropriately developed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

The Veteran is service-connected for anatomical loss of both 
feet, rated as 100 percent disabling; amputation of the left 
little finger, rated as noncompensably disabling; scars of 
the face, rated as noncompensably disabling; and scars of the 
thigh, buttocks, and hands, rated as noncompensably 
disabling.  He seeks SMC at a level higher than that provided 
by 38 U.S.C.A. § 1114(l) for anatomical loss of both feet.

Pursuant to the Board's October 2004 and September 2007 
remands, the RO was instructed to send the Veteran a VCAA 
letter advising him of the requirements necessary to receive 
SMC at a level higher than provided by 38 U.S.C.A. § 1114(l) 
for anatomical loss of both feet, see, e.g., 38 U.S.C.A. 
§§ 1114(m), 1114(n), 1114(o), 1114(p), 1114(r)(1), 1114(r)(2) 
(West 2002); 38 C.F.R. §§ 3.350(c), 3.350(d), 3.350(e), 
3.350(f), 3.350(h), 3.352(a), 3.352(b) (2008).

Pursuant to the October 2004 Board remand, the RO issued a 
VCAA letter to the Veteran in November 2004, yet this letter 
did not advise him of the evidence necessary to warrant SMC 
at 38 U.S.C.A. § 1114(m) and higher.  

Pursuant to the September 2007 Board remand, the RO issued 
another VCAA letter to the Veteran in October 2007 which was 
nearly identical to the November 2004 VCAA letter, already 
deemed insufficient by the Board.  

Indeed, the letter did not advise the Veteran of the evidence 
necessary to warrant SMC at a rate higher than that which 
38 U.S.C.A. § 1114(l) already affords him.  

This information is important to the Veteran as he may be 
able to submit evidence that would provide the basis to grant 
this claim.

According to the U.S. Court of Appeals for Veterans Claims 
decision in Stegall v. West, 11 Vet. App. 268 (1998), a 
remand by the Board confers on the claimant, as a matter of 
law, a right to compliance with the remand instructions.  
Therefore, this case must yet again be remanded in order to 
fully comply with the Board's October 2004 and September 2007 
instructions.

Accordingly, the case is REMANDED for the following action:

1. The RO must insure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied regarding the issue of 
entitlement to SMC at a level higher than 
that provided by 38 U.S.C.A. § 1114(l) for 
anatomical loss of both feet.

The appellant should be notified: 

(a) of the information and evidence not 
of record that is necessary to 
substantiate the claim; 

(b) of the information and evidence 
that VA will seek to provide; and 

(c) of the information and evidence 
that the claimant is expected to 
provide.  See 38 U.S.C.A. §§ 1114(m), 
1114(n), 1114(o), 1114(p), 1114(r)(1), 
1114(r)(2) (West 2002); 38 C.F.R. 
§§ 3.350(c), 3.350(d), 3.350(e), 
3.350(f), 3.350(h), 3.352(a), 3.352(b) 
(2008).  

The appellant should also be requested to 
provide any evidence in his possession 
that pertains to the claim.

2.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record 
(particularly the Board's last two remands 
of this case).  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, only if 
in order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




